March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

  BROWN MEDICAL CENTER, INC. F/K/A SURGEON'S MANAGEMENT, INC.
            AND BHCF, LLC A/K/A BHCF, INC., Appellants

NO. 14-12-00244-CV                      V.

STEPHEN BARRETT, STEPHEN BARRETT DPM, PA; STEPHEN BARRETT DPM,
 AUSTIN, PA; STEPHEN BARRETT DPM, DFW, PA; STEPHEN BARRETT DPM,
   SAN ANTONIO, PA; BARRETT FOOT & ANKLE, P.C., PETER BREGMAN,
 CHARLES SINGLETON, GARY L. CRAMER, and PAUL V. LEDESMA, Appellees
                       ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on March 7, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
BROWN MEDICAL CENTER, INC. F/K/A SURGEON'S MANAGEMENT, INC.
AND BHCF, LLC A/K/A BHCF, INC, jointly and severally.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.